                   IN THE UNITED STATES DISTRICT STATES
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

SHARON WILSON,                                )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )   Case No. CIV-19-854-D
                                              )
SKYWEST AIRLINES, INC.,                       )
                                              )
              Defendant.                      )


                                        ORDER

       Before the Court is Defendant’s Notice [Doc. No. 15] informing the Court of its

efforts to conduct discovery and its inability to serve Plaintiff with written discovery

requests. Defendant reports that its efforts began soon after the scheduling conference on

January 8, 2020, where its counsel met with Plaintiff, who appears pro se, and discussed a

proposed discovery plan. Defendant states that it has twice sent discovery requests to

Plaintiff by certified mail but all attempted deliveries have failed, and that its counsel has

attempted without success to contact Plaintiff by telephone and text message. The Notice

contains an informal request for guidance regarding how Defendant should proceed in

order to complete discovery and prepare its defense in a timely and orderly manner.

       Plaintiff, like all litigants and attorneys of record, has a “high duty to insure the

expeditious and sound management of the preparation of cases for trial.” In re Baker, 744

F.2d 1438, 1440 (10th Cir. 1984) (en banc); see Lee v. Max Int’l, LLC, 638 F.3d 1318,

1320 (10th Cir. 2011). This duty includes, at a minimum, an obligation to disclose

relevant information, to answer interrogatories and produce documents as provided by Fed.
R. Civ. P. 33 and 34, and to appear for a deposition pursuant to Fed. R. Civ. P. 30. A pro

se party must “follow the same rules of procedure that govern other litigants.” Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (internal quotation

omitted).

       The Court appreciates Defendant’s conscientious attempts to document its

discovery attempts with certified mail deliveries and to avoid any intimidation of Plaintiff

by employing a process server. Consistent with the Federal Rules of Civil Procedure,

however, Defendant’s counsel may serve its written interrogatories and document requests

to Plaintiff using regular first-class mail, “mailing it to [her] last known address – in which

event service is complete upon mailing.” See Fed. R. Civ. P. 5(b)(2)(C); see LCvR5.4(a)

(papers “will be deemed delivered if sent to the last known address given to the court”).

If Plaintiff does not provide written answers, responses, or objections within 30 days as

required by the applicable rules, or fails to appear for a properly noticed deposition,

Defendant may proceed with filing a motion to compel or a motion for sanctions under

Rule 37.

       Plaintiff should be aware that if Defendant files a motion for an order compelling

discovery, she may be required to pay Defendant’s reasonable expenses, including attorney

fees, incurred in making the motion. See Fed. R. Civ. P. 37(a)(5)(A). Further, if Plaintiff

fails to respond to a discovery request, appear for her deposition, or obey a discovery order,

the Court may impose sanctions as provided by Rule 37(b)(2)(A), up to and including a

dismissal of her case.



                                              2
       IT IS THEREFORE ORDERED that Defendant should proceed with discovery as

provided in the Federal Rules of Civil Procedure, without giving any special consideration

to Plaintiff’s pro se status.

       IT IS SO ORDERED this 10th day of March, 2020.




                                            3
